UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 14-6266


UNITED STATES OF AMERICA,

                       Plaintiff – Appellee,

          v.

MALCOLM ROBERT LEE MELVIN,

                       Defendant - Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Florence. R. Bryan Harwell, District Judge.
(4:11-cr-00079-RBH-1)


Submitted:   April 24, 2014                 Decided:   April 29, 2014


Before NIEMEYER, SHEDD, and FLOYD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Malcolm Robert Lee Melvin, Appellant Pro Se. Alfred William
Walker Bethea, Jr., Assistant United States Attorney, Florence,
South Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               Malcolm Robert Lee Melvin appeals the district court’s

text order denying his motion for counsel and for an extension

of time to file a 28 U.S.C. § 2255 (2012) motion.                         On appeal, we

confine    our    review     to    the    issues     raised      in    the    Appellant’s

brief.     See 4th Cir. R. 34(b).               Because Melvin’s informal brief

does     not     challenge        the    basis      for    the        district     court’s

disposition,       Melvin    has        forfeited     appellate         review    of   the

court’s    order.      Accordingly,         we    affirm    the       district     court’s

judgment.       We dispense with oral argument because the facts and

legal    contentions       are     adequately      presented      in     the     materials

before    this    court    and     argument      would    not    aid    the    decisional

process.



                                                                                  AFFIRMED




                                            2